Citation Nr: 0735762	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for coronary artery 
disease.  

3.  Entitlement to service connection for arthritis of the 
right foot.  

4.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1989.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from May 2003 and October 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  In the May 2003 decision, the RO 
denied entitlement to service connection for osteoarthritis 
of the veteran's right foot, a problem with blood pressure, 
and a compensable evaluation for hearing loss.  In the 
October 2003 decision, the RO denied entitlement to service 
connection for coronary artery disease.  

In a communication received in June 2005, the veteran 
requested that his rating for tinnitus be increased from 10 
percent to 20 percent, to cover both ears.  This matter has 
not yet been decided by the RO and thus the Board lacks 
jurisdiction to consider his request.  See 38 U.S.C.A. § 
7105.  This matter is therefore referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Hypertension did not have its onset during active 
service, did not manifest within one year of separation from 
active service, and is not etiologically related to the 
veteran's active service.  

2.  Coronary artery disease did not have its onset during 
active service, did not manifest within one year of 
separation from active service, and is not etiologically 
related to the veteran's active service.  

3.  The veteran does not have arthritis of the right foot.

4.  Right ear hearing loss is manifested by an average pure 
tone threshold of 51.75 decibels with speech discrimination 
of 86 percent; left ear hearing loss is manifested by an 
average pure tone threshold of 53.75 decibels with speech 
discrimination of 80 percent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery 
disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.303, 3.307, 
3.309 (2007).  

2.  The criteria for service connection for hypertension not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  The criteria for service connection for arthritis of the 
right foot have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.86 
Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis and 
cardiovascular disease, may be presumed to have been incurred 
in or aggravated by service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A.  §§ 1101, 1112, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).  

Hypertension

Service medical records are absent for any evidence that the 
veteran suffered from hypertension during service.  A January 
1989 retirement report of medical examination lists the 
veteran's blood pressure as 110/90 and makes no mention of 
hypertension.  In an associated report of medical history, 
the veteran indicated that he either then had or had 
previously had high or low blood pressure.  Notes by a 
medical professional on this report state that the veteran 
had low blood pressure since 1986, with no treatment given, 
providing evidence against this claim.  

In support of his claim, the veteran has submitted copies of 
a Coronary Risk Evaluation from June 1989.  This evaluation, 
similar to others found in his service medical records, 
indicates that the veteran had "ok" blood pressure, but had 
elevated cholesterol levels and was overweight.  Neither this 
evaluation nor any other service medical records indicate 
that the veteran had "hypertension" during service.  Simply 
stated, risk factors for hypertension do not suggest that the 
veteran has hypertension.         

Of record is a January 1991 letter addressed to the veteran 
from the U.S. Postal Service.  This letter informed the 
veteran that he was medically unsuitable for the position of 
a Mail Handler and stated that "a review of your medical 
records and evaluation by our medical officer revealed 
osteoarthritis in your left knee and spine in addition to 
high blood pressure."  As explained in the Duties to notify 
and assist section, below, communications from the U.S. 
Postal Service and the National Personnel Records Center 
indicate that any records upon which the U.S. Postal Service 
relied for the January 1991 letter have since been destroyed.  

December 2000 treatment records from the Antelope Valley 
Hospital document treatment of the veteran for coronary 
artery disease.  Included therein is an admission history and 
physical examination that state there was no history of 
hypertension.  

The first post-service mention by a medical professional of 
hypertension is found in an August 2003 VA cardiovascular 
examination report, as "[h]e is noted to have had mild 
hypertension with diastolic measuring in the 90's; however, 
this was discovered in approximately 1987 when the patient 
was undergoing dietary counseling for obesity."  This 
statement can only be based on the veteran's own report 
because the record is absent for any objective statement that 
the veteran suffered from hypertension in 1987, or for that 
matter for the remainder of his service after 1987.  
Furthermore, not only is there no finding of hypertension in 
the service medical records, but (in contradiction to the 
veteran provided history) there is no evidence from 1987 of 
diastolic pressures in the 90's.  In August 1987, the 
veteran's blood pressure was recorded as 104/80, and as 
110/86, in separate documents.  In January 1989, his blood 
pressure was recorded as 110/90, and 110/86, in separate 
documents.  This lone reading of a diastolic pressure of 90 
cannot reasonably be construed as diastolic pressures in the 
90's.  

Further, a May 1989 service medical record shows that the 
veteran had elevated cholesterol, triglycerides and low 
density lipids, but made no mention of hypertension or 
abnormal blood pressure readings.  

Also of note is that the only mention that the veteran 
currently suffers from hypertension is found in a problems 
lists in VA clinic records.  The August 2003 VA 
cardiovascular examination did not include a current 
diagnosis of hypertension and blood pressure readings 
obtained during that examination were 119/83, and 122/81, 
providing strong evidence against this claim. 

Regardless of the above, assuming without deciding that the 
veteran currently has hypertension, the lack of any mention 
of hypertension during service or any mention by a medical 
professional of hypertension for well over a decade after 
separation from service, coupled with the specific report in 
the Antelope Valley Hospital records of no history of 
hypertension, is strong evidence against his claim because it 
shows that any current hypertension is of recent onset and 
unrelated to his service.  

After giving due consideration to the veteran's reports of 
hypertension during service, including those reports 
communicated to the August 2003 examiner, the Board finds the 
service medical records more probative on the matter.  The 
coronary risk evaluations during service, followed by 
recommendations only as to the veteran's cholesterol without 
any mention that he suffered from hypertension as well as the 
annotation that his blood pressure was "ok", is additional 
evidence against a finding that he suffered from hypertension 
during service.  

As to the January 1991 letter from the U.S. Postal Service, 
the Board affords this letter very little probative weight.  
The letter was not written by a medical professional and the 
basis for the statement that the veteran had high blood 
pressure is unclear.  As any records from which this letter 
derived its information are not in existence, the Board would 
have to resort to pure speculation to find that the veteran 
was clinically diagnosed with hypertension, which the letter 
does not state, or that the letter's reference to high blood 
pressure derived from valid clinical data, as opposed to a 
single isolated reading, or from the veteran's own historical 
reports, whether or not his reports were contained in medical 
records.  The doctrine of reasonable doubt does not extend to 
pure speculation.  38 C.F.R. § 3.102.  The other evidence of 
record, particularly the report from the Antelope Valley 
Hospital preponderate against this letter and the Board 
therefore finds that the any hypertension did not manifest 
within one year o separation from active service.  Hence, the 
presumptive provisions for chronic diseases are not for 
application.  

To the extent that the veteran seeks to provide an 
interpretation of his cardiac risk assessment, or other 
service medical records, as showing hypertension during 
service, the Board finds that he is not competent to provide 
medical nexus evidence of this type.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espriitu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical mater, to include a 
determination of the origins of a specific disorder).  

Nor does the Board find that it necessary to obtain a medical 
opinion or afford the veteran a medical examination to decide 
this matter.  Evidence from service and since compels a 
finding that any hypertension currently suffered by the 
veteran did not have its onset for many years post-service.  
Simply stated, the service and post-service medical records 
provides highly probative evidence against this claim, 
outweighing the veteran's statements.  Based on the above, 
the veteran's claim for service connection for hypertension 
must be denied.  

Coronary artery disease

Service medical records contain electrocardiograph reports 
from August 1987 and January 1989, automatically annotated 
that the veteran had incomplete right bundle branch block, 
and marked sinus bradycardia with occasional premature atrial 
complexes.  These findings were noted on a retirement report 
of medical examination dated in January 1989.  This report 
also provided that the veteran had a normal clinical 
evaluation of his heart.  In an associated report of medical 
history, the veteran indicated that he either then had or had 
previously had pain or pressure in the chest.  Notes provided 
by a medical professional on this report of medical history 
stated that the veteran had pain and pressure in chest, noted 
since 1986, occurring at night and lasting 1 to 2 hours, 
localized to the midsternum area, not related to activity or 
food, and that no treatment was given.  These notes also 
state that the veteran had palpitation or pounding heart, 
occurring in 1987, at night time and recurring in 2 to 3 
months lasting 1 to 2 hours.  

December 2000 treatment records from the Antelope Valley 
Hospital document treatment of the veteran for coronary 
artery disease.  These records do note the presence of right 
bundle branch block and sinus bradycardia but do not remark 
as to the significance of these results.  

In the above referenced August 2003 VA heart examination 
report, the examiner provided a medical opinion that it is 
unlikely that the veteran's coronary artery disease is 
related to his right bundle branch block, a conduction 
defect, providing highly probative evidence against this 
claim.  He further opined that it was more likely that the 
atherosclerosis, and not the right bundle branch block, 
caused the myocardial infarction, which was treated by 
stenting.  The examiner indicated that he had reviewed the 
veteran's claims file.  This examination report is more 
evidence that the veteran's current coronary artery disease 
is unrelated to his service.  

Although the veteran has pointed to the cardiac risk 
assessment during service and the presence of right bundle 
branch block during service as evidence that his current 
coronary artery disease had its onset during service, the 
Board finds that he is not competent to provide medical nexus 
evidence of this type.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espriitu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical mater, to include a determination of the origins of 
a specific disorder).  

Based on the above, the Board finds the preponderance of the 
evidence of record to show that the veteran's coronary artery 
disease did not have onset during his active service or 
within one year of separation from active service, and are 
not otherwise etiologically related to his active service.  
Hence, his claim for service connection for coronary artery 
disease must be denied.  

Right foot arthritis

In an August 2007 letter, the veteran contended that he now 
suffers from arthritis of the right foot as the result of 
falling from the wing of an aircraft during service.  
Further, he contends that his service connected disabilities 
of his back, hips, knees, and left foot all arose out of that 
alleged incident and this should be considered as evidence 
favorable to his claim.  In that regard, he argues that he 
injured his right ankle in the same incident, and it 
therefore follows that since VA has found these other 
disorders to be service-connected, VA should award service-
connection for right ankle arthritis.  

Service medical records document no injury to the veteran's 
right foot as the result of falling from an aircraft.  
Indeed, although the veteran first sought service connection 
for his knee and back disabilities in December 1989, shortly 
after separation from service, the only injuries mentioned in 
subsequent documents, including in a March 1990 rating 
decision, are that he injured his left knee moving furniture 
and playing softball, and suffered low back pain, in 1961, 
after pushing an engine.  This is confirmed by the service 
medical records.  

During a May 2004 examination of his feet, the veteran made 
no mention of any fall from an aircraft, instead reporting 
that his foot pain resulted from marching during service.  
Contrary to the veteran's assertion as to the basis of his 
other service connected disabilities, none are attributed to 
any fall from an aircraft.  The only injuries involving the 
veteran's right foot during service were that he dropped a 
the veteran dropped a bowling bowl on his foot and that there 
was pain and swelling over the large toe on the right and 
that he dropped a bottle of Freon on his right foot in April 
1965.  An April 1965 report of x-rays of his right foot 
indicate that there was no abnormality.  

In August and October 1987, the veteran complained of 
occasional aches in his finger joints, his right lateral mid 
foot and his back.  The October 1987 note lists lumbosacral 
sprain, hands, feet - followed by an arrow pointing to an 
abbreviation for mild degenerative joint disease.  There is 
no record of x-rays of his right foot at that time.  In his 
January 1989 retirement report of medical history, the 
veteran reported that he then had, or had previously had, 
foot trouble.  A report of medical examination, from that 
same date, contains no indication that the veteran had 
arthritis and indicates that there was a normal clinical 
evaluation of his feet.  

More importantly, results from a May 2004 VA examination of 
the veteran's feet provide evidence that the veteran does not 
have arthritis of the right foot.  While this examiner found 
the veteran to have arthritis of his left first 
metatarsophalangeal joint, he made no finding of arthritis of 
the veteran's right foot.  Instead, he stated that the 
veteran had bilateral hallux valgus and flat feet, mild.  A 
report of x-rays of the veteran's right foot, obtained in 
conjunction with this examination, showed the veteran to have 
mild hallux valgus and slightly flat foot, otherwise 
unremarkable.  

The Board finds the May 2004 report to be more probative of 
whether the veteran has arthritis of the right foot than the 
inservice notation from October 1989 because the in-service 
notation did not indicate that any diagnostic tests were 
performed, while the May 2004 examination included x-rays of 
the veteran's right foot.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

As stated above, a service connection claim must be 
accompanied by evidence which establishes that the veteran 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Because the 
preponderance of the evidence shows that the veteran does not 
have the claimed disability, arthritis of the right foot, 
service connection for arthritis of the right foot cannot be 
granted and his claim must be denied.  

Increased rating - hearing loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  Service connection for bilateral hearing loss was 
established upon retirement from service in 1989.  The issue 
on appeal arises from a claim for an increased rating 
received in August 2002.  As a result, only the present level 
of disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R.  § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Other than exceptional 
cases, VA arrives at the proper designation by mechanical 
application of Table VI, which determines the designation 
based on results of standard test parameters.  Id.  Table VII 
is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2007), 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are results from audiological testing conducted in 
December 2002, October 2004, and December 2006.  Of these, 
the October 2004 results show hearing loss equal to or 
greater than the other examination results.  Those results 
included pure tone thresholds in the right ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 25, 35, 45, 60, and 65 
decibels, respectively, for an average over the four 
frequencies of interest of 51.25 decibels.  Pure tone 
thresholds measured in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 30, 30, 50, 60, and 75 decibels, 
respectively, with an average over the four frequencies of 
interest of 53.75 decibels.  Speech audiometry revealed 
speech recognition ability of 86 percent in the right ear and 
of 80 percent in the left ear.  Neither these results, nor 
any other audiometric test results of record show the 
veteran's hearing loss to meet the exceptional hearing loss 
requirements necessary to trigger application of 38 C.F.R. § 
4.86.  

Application of 38 C.F.R. § 4.85 Table VIA results in 
assignment of Roman Numeral II to the right ear and Roman 
Numeral IV to the left ear, for the purpose of determining a 
disability rating.  A noncompensable, or 0 percent, rating is 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row II with column IV.

Consequently, the preponderance of the evidence is against a 
compensable disability rating for the veteran's bilateral 
hearing loss.  38 C.F.R. § 4.3.  Simply stated, the results 
do not provide a basis to grant an increased rating when 
considering hearing loss in both ears.  

The preponderance of the evidence is found to be against all 
claims. 

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

Here, the duty to notify was not entirely satisfied prior to 
the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

VA satisfied the VCAA duty to notify by way of a letters sent 
to the veteran on September 23, 2002, August 16, 2003, April 
20, 2005, and March 20, 2006 that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The September 2002 letter informed 
the veteran of what evidence was required to substantiate the 
claims for service connection.  This letter also informed the 
veteran of his and VA's respective duties for obtaining 
evidence and asked him to submit evidence and/or information, 
which would include that in his possession, to the AOJ.  The 
August 2003 letter again provided this notice to the veteran, 
specifically for his claim for service connection for 
coronary artery disease.  The April 2005 letter repeated this 
notice and informed the veteran of what evidence was 
necessary to substantiate his claim for a compensable 
disability evaluation for his hearing loss.  The March 2006 
letter provided the veteran with notice as to assignment of 
disability ratings and effective dates.  

Although the April 2005 and March 2006 notice letters were 
not sent before the initial AOJ decisions in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued on February 5, 2007, after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and service medical records and private 
treatment records from the Antelope Valley Hospital have been 
associated with the claims file.  

Of record is a January 1991 letter addressed to the veteran 
from the U.S. Postal Service.  This letter informed the 
veteran that he was medically unsuitable for the position of 
a Mail Handler and stated that "a review of your medical 
records and evaluation by our medical officer revealed 
osteoarthritis in your left knee and spine in addition to 
high blood pressure."  The veteran has also submitted a July 
2004 letter from the U.S. Postal Service informing him that 
his medical record was no longer at that location and had 
been sent to archive.  Additionally, the veteran submitted a 
reply from the National Personnel Records Center (NPRC) that 
no medical records of his application for employment with the 
Post Office were on file and referred him back to the U.S. 
Postal Service.  A January 2005 letter, addressed to the 
veteran from the U.S. Postal Service informed the veteran 
that, if the U.S. Postal Service did not hire him, his 
medical assessment was destroyed after five years.  In short, 
this sequence of communications shows that any evidence 
underlying the determination stated in the January 1991 
letter is no longer obtainable.  The Board thus finds that 
further efforts to obtain these records would be futile.  See 
38 U.S.C.A. 5103A(b)(3).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence that the veteran had 
hypertension during service, and, as late as December 2000, 
more than a decade after separation from service, clinical 
notes from the Antelope Valley Hospital stated that the 
veteran had no history of hypertension.  Because of this 
strong evidence against a finding of an event, injury, or 
disease during service, leading to hypertension, the Board 
declines to afford the veteran a medical examination or 
obtain a medical opinion with regard to his claim for service 
connection for hypertension.  

Appropriate medical examinations were afforded the veteran on 
December 11, 2002, October 6, 2004, and December 19, 2006, as 
to the veteran's hearing loss claim; May 2004, as to the 
veteran's claim involving his right foot and August 29, 2003 
as to the claim regarding coronary artery disease.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied as to all issues.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


